DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions and Status of Claims
Applicant’s timely election without traverse of Group I, claim(s) 10-16, drawn to a device for guiding protective gas, in the reply filed on May 18, 2022 is acknowledged.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, Group II, claim(s) 17, drawn to a method, there being no allowable generic or linking claim. 
Claims 10-17 are pending, and Claims 10-16 are currently being considered in this office action.
Priority
Applicant’s claim to foreign priority in application no. DE10 2017 210 718.9, filed June 26, 2017, is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding Claim 16, it is unclear what an upgrade kit is or comprises. It is unclear if the upgrade kit is a structural feature of the device. It is unclear if applicant is trying to claim upgrade features, and it is unclear what the upgrades features would be as there is not a definition in the instant specification. Thus the claim is indefinite as there appear to be no mete or bounds to what the upgrade kit is, or requires to be considered an upgrade kit. Examiner interprets that a device comprising a controller which may modify the functional features of the device (i.e., flow rate, position of suction device, etc.) reads on the claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 20170072468 A1, cited by Applicant in IDS filed December 5, 2019).
Regarding Claim 10, Schilling discloses a device for guiding a protective gas over a powder bed in additive manufacturing (see Abstract; para. [0037]; Fig. 1-7), comprising: 
a gas inlet for introducing the protective gas onto the powder bed (see para. [0037]; gas inlet nozzle 32), and 
a stationary gas outlet for removing the protective gas (see Fig. 1 and para. [0037]; receiving outlet of gas removal channel 35; see also filter device in para. [0037]; one of ordinary skill in the art would appreciate the receiving outlet for channel 35 and/or filter for the removed gases would be stationary, particularly in view that the removal channel (and therefore filter) is positioned outside chamber wall 4 – see Fig. 1), 
wherein the device is further configured to guide the protective gas over the powder bed in a laminar manner (see para. [0037]), 
an outlet opening adapted to be movable parallel to a powder bed plane for removing the protective gas by suction from a build chamber during the additive manufacture of a component (see para. [0041]; see Fig. 2, gas suction nozzle 34a). 
Schilling discloses wherein the stationary gas outlet is part of a suction channel (see para. [0037]), but does not expressly disclose a bar. However, it would be obvious to one of ordinary skill in the art that the receiving chamber, channel 35, and/or filter be considered a bar by the most reasonable and broadest interpretation of the claim language ‘bar’. Further, it would be obvious to one of ordinary skill in the art that the stationary gas outlet be comprised of a suction bar (as opposed to a smaller round outlet) in order to more efficiently filter a larger volume of gas removed from the chamber. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04. I.
Schilling further discloses wherein the movable outlet opening is integrated into the suction bar (see Fig. 2, movable outlet opening 34a is integrated with 35a which would be integrated with the outlet portion 35 outside the chamber wall 4 (see Fig. 1); one of ordinary skill in the art would appreciate that portion 35a would connect to channel 35).

Regarding Claim 11, Schilling wherein the outlet opening is moveable relative to the powder bed via a controller (see Abstract; see Fig. 1, control unit 29; see para. [0059] wherein moveable gas suction nozzle 34 is controlled by control unit 29).

Regarding Claim 12, Schilling discloses wherein a movement of the outlet opening perpendicular to a guiding direction of the protective gas during the additive manufacture is coupled with a movement of an energy beam for solidifying powder during the additive manufacture (see Fig. [0049] describing movement of the outlet opening such that it may move in any direction parallel to the working plane, which would include a direction perpendicular to the guiding direction of the protective gas; see para. [0043] and [0059]; thus, one of ordinary skill in the art would appreciate that the control unit 29 is capable of coupling the movement of the gas suction nozzle 34 with the beam location and solidifying position). 
Additionally, this claim limitation is an intended use limitation of the device, and the device only need be capable of performing the intended function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding Claim 13, Schilling discloses wherein a suction power for removing the protective gas by suction through the outlet opening is adapted to a layer thickness of a powder layer (see para. [0043] wherein suction and flow of nozzle 34a may be controlled; see para. [0056] wherein gas flow and speed may be adjusted for height above the working plane; see para. [0057] wherein flow may be controlled for powder type; see para. [0037] wherein controller control the gas removal). Therefore, one of ordinary skill in the art would appreciate that the device of Schilling be capable of configuring and controlling the suction powder for removing the protective gas by suction through the outlet opening, and that the control may be further adapted and capable of adjusting the suction power for a layer thickness of a powder layer (height of working plane).
Additionally, this claim limitation is an intended use limitation of the device, and the device only need be capable of performing the intended function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding Claim 14, Schilling discloses not expressly disclose wherein a flow rate of the protective gas to be removed by suction through the movable outlet opening during the additive manufacture, when considered over the length of the outlet opening, is greater than a flow rate of the protective gas correspondingly to be removed through the stationary gas outlet; However, Schilling discloses wherein the gas supply and removal may be controlled, and further fed into a recirculation system including a filter (see para. [0037]). 
It would be obvious to one of ordinary skill in the art that the device of Schilling be capable of controlling the flow rate at various points within the recirculation system, such that the controller be capable of performing flow rate control at both the movable outlet opening during the additive manufacture and through the stationary gas outlet. It would be obvious to one of ordinary skill in the art to design the device of Schilling to such have control over the flow rate at a variety of points within the circulation system in order to tailor the suction to suit the processing needs during manufacture (local suction for extraneous debris during manufacturing– see Schilling para. [0043] and para. [0049]), and in order to properly filter the cumulation of exhaust gases (see filtering description in Schilling para. [0037]).
Regarding the limitations referring to the flow rate being greater in the movable outlet opening during additive manufacture, this is an intended use limitation. The device of Schilling only need be capable of performing the intended function (varying the flow rate at the specified portions of the device). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding Claim 15, Schilling discloses a movable inlet nozzle which is coupled to the movement of the outlet opening via a controller (see Fig. 4; see para. [0051]; see para. [0059]; see para. [0037] wherein controller controls both gas supply and removal).

Regarding Claim 16, Schilling discloses wherein the device comprises an upgrade kit for manufacturing systems for the additive manufacture of the component (see para. [0037] and para. [0059]). Schilling discloses a controller which may modify the flow or speed of gas suction as well as control the position of suction device. Therefore, the device of Schilling reads on the claim limitations (see 112(b) rejection above).

Claims 10-16 are under 35 U.S.C. 103 as being unpatentable over Schilling (US 20170072468 A1, cited by Applicant in IDS filed December 5, 2019) in view of McMurtry (US 20160136731 A1, cited by Applicant in IDS filed July 1, 2021).
Regarding Claim 10, Schilling discloses a device for guiding a protective gas over a powder bed in additive manufacturing (see Abstract; para. [0037]; Fig. 1-7), comprising: 
a gas inlet for introducing the protective gas onto the powder bed (see para. [0037]; gas inlet nozzle 32), and 
a stationary gas outlet for removing the protective gas (see Fig. 1 and para. [0037]; receiving outlet of gas removal channel 35; see also filter device in para. [0037]; one of ordinary skill in the art would appreciate the receiving outlet for channel 35 and/or filter for the removed gases would be stationary, particularly in view that the removal channel (and therefore filter) is positioned outside chamber wall 4 – see Fig. 1), 
wherein the device is further configured to guide the protective gas over the powder bed in a laminar manner (see para. [0037]), 
an outlet opening adapted to be movable parallel to a powder bed plane for removing the protective gas by suction from a build chamber during the additive manufacture of a component (see para. [0041]; see Fig. 2-3, gas suction nozzle 34a and 34b). 
Schilling discloses wherein the stationary gas outlet is part of a suction channel (see para. [0037]), but does not expressly disclose a bar. However, it would be obvious to one of ordinary skill in the art that the receiving chamber, channel 35, and/or filter be considered a bar by the most reasonable and broadest interpretation of the claim language ‘bar’. Further, it would be obvious to one of ordinary skill in the art that the stationary gas outlet be comprised of a suction bar (as opposed to a smaller round outlet) in order to more efficiently filter a larger volume of gas removed from the chamber. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04. I.
Further, McMurtry teaches a similar invention wherein multiple suction devices may be used in combination in order to provide exhaust suction when using multiple beams, or for additional exhaust removal for a common area (see para. [0079]-[0080]; see Fig. 8a and 8b), and where a suction bar which spans the entire length of the building platform may be used in order to remove exhaust and debris from powder consolidation from a larger region of the working area (see para. [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a suction bar in addition to a movable suction outlet, as taught by McMurtry, for the invention disclosed by Schilling. One would be motivated to do this in order to provide both exhaust and debris removal for the entire area (see teaching by McMurtry above), while additionally allowing for heavier debris removal and exhaust removal anywhere within the working plane (see para. [0043] and para. [0049] of Schilling) close to the beam consolidation process. 

Schilling in view of McMurtry further disclose wherein the movable outlet opening is integrated into the suction bar (see Fig. 8b for example of McMurtry wherein multiple exhaust outlets are integrated with each other in order to remove gases to the same channel and circulation system 120; see Fig. 2 and 3 of Schilling, movable outlet openings 34a and 34b are integrated with portions 35a and 35b respectively, which would be integrated with the outlet portion 35 outside the chamber wall 4 (see Fig. 1); one of ordinary skill in the art would appreciate that the suction bar of McMurtry would also be integrated therefore with portions 35a or 35b (and therefore 34a or 34b) in order to connect the suction bar to the same circulation system (i.e., to the same filter through channel 35)).

Regarding Claim 11, Schilling wherein the outlet opening is moveable relative to the powder bed via a controller (see Abstract; see Fig. 1, control unit 29; see para. [0059] wherein moveable gas suction nozzle 34 is controlled by control unit 29).

Regarding Claim 12, Schilling discloses wherein a movement of the outlet opening perpendicular to a guiding direction of the protective gas during the additive manufacture is coupled with a movement of an energy beam for solidifying powder during the additive manufacture (see Fig. [0049] describing movement of the outlet opening such that it may move in any direction parallel to the working plane, which would include a direction perpendicular to the guiding direction of the protective gas; see para. [0043] and [0059]; thus, one of ordinary skill in the art would appreciate that the control unit 29 is capable of coupling the movement of the gas suction nozzle 34 with the beam location and solidifying position). 
Additionally, this claim limitation is an intended use limitation of the device, and the device only need be capable of performing the intended function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding Claim 13, Schilling discloses wherein a suction power for removing the protective gas by suction through the outlet opening is adapted to a layer thickness of a powder layer (see para. [0043] wherein suction and flow of nozzle 34a may be controlled; see para. [0056] wherein gas flow and speed may be designed for height above the working plane; see para. [0057] wherein flow may be controlled for powder type; see para. [0037] wherein controller controls the gas removal). Therefore, one of ordinary skill in the art would appreciate that the device of Schilling be capable of configuring the suction power as well as controlling the suction power for removing the protective gas by suction through the outlet opening, and that the configuration or control may be further adapted and capable of adjusting the suction power for a layer thickness of a powder layer (height of working plane; particle size, etc.).
Additionally, this claim limitation is an intended use limitation of the device, and the device only need be capable of performing the intended function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding Claim 14, Schilling and McMurtry do not expressly disclose wherein a flow rate of the protective gas to be removed by suction through the movable outlet opening during the additive manufacture, when considered over the length of the outlet opening, is greater than a flow rate of the protective gas correspondingly to be removed through the stationary gas outlet. However, Schilling and McMurtry discloses wherein the gas supply and removal may be controlled (see para. [0037] of Schilling; see para [0018], [0022] and [0065] of McMurtry), and further fed into a recirculation system including a filter (see para. [0037]; see Fig. 1 of McMurtry, recirculation system 111 and filter 119). 
 It would be obvious to one of ordinary skill in the art that the device of Schilling in view of McMurtry be capable of controlling the flow rate of each individual suction mechanisms, including separately controlling the suction bar and the movable outlet opening, and wherein the device is further capable of modifying the flow rate of the gas at the stationary gas outlet wherein the suction bar and movable outlet opening would circulate into. It would be obvious to one of ordinary skill in the art to design the device of Schilling and McMurtry to have control over the flow rate at a variety of points within the circulation system in order to tailor the suction to suit the processing needs during manufacture (local suction and suction of the entire working space for extraneous debris – see teaching above by McMurtry in the rejection of Claim 10), and in order to properly filter the cumulation of exhaust gases (proper flow rate and pressure for entering the filter).
Regarding the limitations referring to the flow rate being greater in the movable outlet opening during additive manufacture, this is an intended use limitation. The device of Schilling and McMurtry only need be capable of performing the intended function (varying the flow rate at the specified portions of the device). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.

Regarding Claim 15, Schilling discloses a movable inlet nozzle which is coupled to the movement of the outlet opening via a controller (see Fig. 4; see para. [0051]; see para. [0059]; see para. [0037] wherein controller controls both gas supply and removal).

Regarding Claim 16, Schilling discloses wherein the device comprises an upgrade kit for manufacturing systems for the additive manufacture of the component (see para. [0037] and para. [0059]). Schilling discloses a controller which may modify the flow or speed of gas suction as well as control the position of suction device. Therefore, the device of Schilling reads on the claim limitations (see 112(b) rejection above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Varetti (US 20190176233 A1): teaches similar invention wherein gas flow is controlled to be laminar between a sucking device comprising an inlet and an outlet, wherein the movement is coupled and controlled to follow the position of the beam (see Abstract; see Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735   


/KILEY S STONER/Primary Examiner, Art Unit 1735